DETAILED ACTION
 Applicant's submission filed on March 17, 2021 has been entered.  Claims 1-3 and 5-16 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.
Specification Objections
Regarding ¶ [0032], line 2, of the Specification, it appears that the language “Some these” should be changed to “Some of these”.
Regarding ¶ [0032], the last line, of the Specification, it appears that the language “regen braking” should be changed to “regenerative braking.”. 
Claim Objections
Regarding Claim 1, line 5, it appears that the term “possible” should be removed.  Such a term is indefinite. 
Regarding Claim 1, lines 12-15, it is not clear how the at least one attribute value to be displayed is determined based on “there being a greater variance between attribute values of a first of the two or more attribute preferences, from route to route, as compared to others of the two or more attribute preferences.”  For example, if the at least one attribute value to be displayed is the total amount of distance the route is adjacent to "scenic" terrain (¶ [0060]), it is not clear how this attribute is compared to “others of the two or more attribute preferences” (e.g., when others of the attribute preferences are measured in expected fuel economy). That is, it is not clear how the variance is determined between different units of measurement.
Regarding Claim 2, line 3, it appears that the term “possible” should be removed.  Perhaps the language “all possible routes” should be changed to “the plurality of routes”.
Regarding Claim 5, line 3, it appears that the language “to be” should be removed.  
Regarding Claim 8, line 4, it is not clear what is meant by the language “unfavorable versions.”  Perhaps the phrase “corresponding to predefined unfavorable versions of that attribute” should be changed to “least corresponding to user preferences” or similar language.  
Regarding Claim 14, line 6, it is not clear what is meant by the language “such that”.
Regarding Claim 14, each of lines 6 and 7, it is not clear what is meant by the term “commonly”.
Regarding Claim 14, line 6, it appears that the language “occurrence on” should be changed to “occurrence of”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Specifically, Claim 14 is rejected since it is not clear what is meant by the language “predefined versions” recited in each of lines 12-13 and line 14.  
Additionally, it is not clear what is meant by the language “versions of the attribute” recited in line 14.  
Furthermore, it is not clear what is meant by the term “prefer” recited in line 15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Mundinger et al. (U.S. Pat. No. 9,261,374) discloses a system comprising: a processor configured to: receive a set of user-defined user attribute preferences for a trip (col. 3, line 66 - col. 4, line 3), the user-defined user attribute preferences defining which attributes a navigation system is to consider over a plurality of routes (col. 3, line 66 - col. 4, line 3), determine a plurality of trip routes, the routes having variance in a value for two or more user attribute preferences (e.g., Price and Duration; FIG. 4) of the user-defined user attribute preferences as compared to other of the routes (col. 7, line 35 - col. 8, line 56), present the plurality of trip routes in a selectable manner (col. 8, line 58-59), including displaying at least one attribute value (e.g., a duration, price, or CO2; FIG. 4) for a given one of the presented plurality of trip routes (col. 8, line 59-61, col. 10, ll. 64-65), the displayed at least one attribute value corresponding to at least one of the two or more attribute preferences having the variance in the value for the given route (FIG. 4), wherein the at least one attribute value to be displayed is determined based on there being a variance between attribute values of a first of the two or more attribute preferences (e.g., a time duration), from route to route, and implement navigation for a selected route (col. 5, ll. 40-42).
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is (313) 446-6518.  The examiner can normally be reached 12-9 ESTPM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.   
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833